DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 have been amended.  Claims 1-7 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of copending Application 15/795071.  Although the claims are not identical, they are not patentably distinct from each other.

Notes on the Prior Art
 A few notes on what is well-known in the art.
A locality sensitive hashing (LSH) and its variations is a well-known indexing techniques for approximate similarity search.  The LSH constructs indexing data structures (multiple hash tables) for similarity search.  To perform a similarity search, the indexing method hashes a query object to find matches most similar to the query.  Such matching uses well-known similarity or distance measures, such as Jaccard (also known as index, coefficient), Hamming, Dice, Levenshtein, Jaro-Winkler or cosine.  Most common and widely used is Jaccard index, which calculates LSH or MinHash  for all values in the query.  This creates an array /index structure of multiple hashes.  To perform a search a query is also hashed and similarity between query hash and the Jaccard index hash (MinHash, LSH, SimHash etc.) is 
Such information is well-known to those skilled in the art and can be found in https://en.wikipedia.org/wiki/MinHash.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim recite a limitation - “computing a first hash value for the OR condition of the query determining a second hash value for the first document”.  It seems that ether a coma or a semicolon might be missing in the “query determining” limitation.  Otherwise, it is not clear if the query is meant to be determining a second hash value or if a punctuation was inevitably omitted. 
Further, claim disclose “an first similarity score”, which should be corrected to “a first similarity score”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 8,166,021) in view of STOICA et al. (US 2017/0161375) and in further view Su et al. (US 2016/0188619) and of Ryger et al. (US 2015/0310005).

Regarding claim 1, Cao teaches a method comprising: 
receiving a query specifying an AND condition and an OR condition (C23L16-19, 45-47, C29L1-5); 
determining, based on an AND index structure, a set of documents, of a plurality of documents in a corpus, satisfying the AND condition of the query (C16L22-24, 44-49, C25L55-59, C26L22-24,67-68 where "index server assigned to the AND nodes" is an AND index); 
computing, by a processor, a query similarity score for a first document in the set of documents (C16L34-47, C31L43-53 “generate a phrase relevance score for a document with respect to a phrase”), comprising:
computing a first hash value for the OR condition of the query (C14L65-67 as “each phrase” is hashed, C15L13-15, C16L1-3) (see NOTE)
determining a second hash value for the first document, wherein the second hash value is specified in an OR index (C14L65-67 as “each phrase” is hashed, C15L13-15, C16L1-3 i.e. hash lookup requires comparison of two hashes) (see NOTE); and 
computing an first similarity score for the first document (C16L34-47, C31L43-53 “generate a phrase relevance score for a document with respect to a phrase”) 


returning an indication of the first document and the query similarity score as responsive to the query (C31L50-59).


Still, Cao does not explicitly teach, however STOICA discloses computing a first hash value for the OR condition of the query
determining a second hash value for the first document, wherein the second hash value is specified in an OR index ([0063], [0076]); and 
computing an first similarity score for the first document based on the second hash value ([0082], [0100]); 
computing a relative similarity score for the first document based on the first hash value and the second hash value  ([0064], [0066], [0082], [0092]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cao to compute similarity score based on hash value as disclosed by STOICA.  Doing so would provide location information stored in the index with minimal computing resources and provide the speed and efficiency with which the engine responds to a query for documents (STOICA [0092], [0109]).

Cao does not explicitly teach, however Su discloses upon determining that the relative similarity score exceeds a predefined threshold, computing the query similarity score by adding a weight 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cao to compute relative similarity score exceeds a predefined threshold as disclosed by Su.  Doing so would enhance conventional query techniques and improve the relevance of the suggestions with respect to the query terms intended by the user (Su [0009]).
Cao as modified by Su explains a well-known concept of LSH or Locality-Sensitive Hashing as shown in [0065] and Notes on prior art above.  Su teaches “in some implementations, appearances of certain features may be considered more important and may be enlarged by a multiplying factor (i.e., weighted)” [0077].  Thus, although Su doesn’t explicitly teach that the similarity is weighted by the OR condition, it is obvious variation to the already disclosed weighing similarity by some other boost factor as shown in [0094].
Thus, to merely obviate such statement Ryger discloses weight associated with the OR condition [0088], [0149].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cao to include a weight value for the OR condition as disclosed by Ryger.  Doing so would improve relevancy ranking and allowing scoring that better matches the user’s intention (Ryger [0102], [0155]).

Regarding claim 2, Cao as modified teaches the method of claim 1, wherein the AND index comprises a posting list configured to store a document identifier (ID) for each document including a respective feature, of a plurality of features (Cao C16L43-65), wherein the OR index comprises a respective hash value for each of the plurality of documents, wherein the first hash value  (Cao C7L52-55, C14L65-67), the second hash value, and the plurality of hash values in the OR index are computed based on a locality-sensitive hashing function (STOICA [0039], [0076]).


generating a search query including an indication of each of the plurality of AND conditions specified in the query (Cao C15L11-15, C24L1-50, C29L1-67); 
processing the search query against the AND index (Cao C16L1-3, C26L18-24); and receiving, from the AND index, the set of documents comprising the document ID of each document in the set of documents (Cao C26L44-49, 66-67, C28L36-44, C31L14-21, STOICA [0047]).

Regarding claim 5, Cao as modified teaches the method of claim 1, further comprising prior to computing the similarity score for the first document: 
receiving a document identifier (ID) for the first document from the OR index (Cao C26L 59-61, C30L59-63, STOICA [0047]); and 
determining that the document ID for the first document is included in the set of documents (Cao C32L5-17, 25-26, STOICA [0047]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. as modified and in further view of Liddy et al. (US 5,963,940).

Regarding claim 6, Cao as modified teaches the method of claim 5, further comprising: 
receiving a document identifier (ID) for a second document of the plurality of documents in the corpus from the OR index(Cao C26L 59-61, C30L59-63).
Cao as modified does not explicitly teach, but Liddy discloses  

refraining from returning the second document as responsive to the query (Liddy C24L64-67 – C25L1-15 “cutoff criteria on a ranked list of relevant documents for individual queries based on the similarity of documents to queries”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cao as modified to refrain from computing a query similarity score as disclosed by Liddy.  Doing so would enable improved query processing efficiency (Cao C6L2).

Regarding claim 7, Cao as modified teaches the method of claim 1, wherein the AND index and the OR index are generated (Cao C26L13-32, 59-67) during a preprocessing phase of the plurality of documents in the corpus (Cao C26L13-32, 59-67).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the Double Patenting rejection. 

Response to Arguments
Applicant’s arguments, filed 03/12/2021, in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                       /POLINA G PEACH/Primary Examiner, Art Unit 2165   
March 24, 2021